DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (9,914,201).

    PNG
    media_image1.png
    617
    443
    media_image1.png
    Greyscale
Chu discloses all of the limitations of claim 1, i.e.,  a ratchet hand tool, comprising a grip 80, Fig. 6; a shaft member 10, disposed in the grip, the shaft member having two pivot grooves 14; an operating member 40 being sleeved on the shaft member e.g., Fig. 2, the operating member being hollow to form a first accommodating space 41, the operating member having an internal toothed portion 42 corresponding to the first accommodating space; a positioning member 50, sleeved on the shaft member and adjacent to the operating member Fig. 2, the positioning member being hollow to form a second accommodating space 51 communicating with the first accommodating space Fig. 2, the positioning member being recessed to form a stop groove 53 and having two pushing portions 56, 57 adjacent to the stop groove, the stop groove and the pushing portions corresponding to the second accommodating space Fig. 2; two pawls 30, 31, each having a pawl toothed portion 34 that is selectively engaged with the inner toothed portion and a pivot portion 32 that is integrally unitary formed with the pawl toothed portion and pivotally disposed in a corresponding one of the pivot grooves Fig. 8, the pawls corresponding to the first accommodating space and the second accommodating space Figs. 3-5, the pawls corresponding to the pushing portions, respectively; and a first elastic member, disposed between the pawls;

    PNG
    media_image2.png
    225
    480
    media_image2.png
    Greyscale
wherein when one of the pushing portions pushes against a corresponding one of the pawls to disengage the pawl toothed portion of the corresponding pawl from the inner toothed portion, the corresponding pawl is pivoted through the corresponding pivot groove, and the first elastic member is pressed to store an elastic potential energy; wherein when the pushing portion stops pushing against the corresponding pawl, the first elastic member releases the elastic potential energy so that the corresponding pawl is pivoted through the corresponding pivot groove, and the pawl toothed portion of the corresponding pawl is engaged with the internal toothed portion ratcheting action.
Regarding claim 2, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, wherein the shaft member has a shaft rod 11 disposed in the grip Fig. 3.
Regarding claim 3, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, wherein each of the pawls has a recess 35, and two ends of the first elastic member are disposed in the recesses of the pawls, respectively Figs. 2 and 4.
Regarding claim 4, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, further comprising a retaining ring 44 configured to connect the operating member and the positioning member Fig. 3.
Regarding claim 6, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, further comprising a sleeve 46 disposed on the operating member.
Regarding claim 7, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, wherein the pushing portions 56, 57 are adjacent to the stop groove 53 in a circumferential direction of the positioning member Fig. 2.
Regarding claim 8, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, wherein the positioning member 50 is located between the operating member 40 and the grip 80, Fig. 3, and the stop groove 53 is disposed on one end of the positioning member lower end, opposite to the grip lower end of the grip, Fig. 3.
Regarding claim 9, Chu meets the limitations, i.e., the ratchet hand tool as claimed in claim 1, wherein one side of each pawl is inserted into the stop groove and has the pawl toothed portion to be selectively engaged with the inner toothed portion, and another side of each pawl has the pivot portion pivotally disposed in the corresponding pivot groove Figs. 8 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Xu (8,522,651)

    PNG
    media_image3.png
    230
    335
    media_image3.png
    Greyscale
Chu meets all of the limitations of claim 5, as described above, except for the operating member further to have a through hole communicating with the first accommodating space.
 Xu teaches a ratcheting tool having an operating member 1 comprising a sleeve upper portion and an accommodating space with teeth 11, wherein the sleeve defines a through bore communicating with the accommodating space. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Chu with the through hole as taught by Xu to allow the passage of a blot shank while operating on the nut. 
	

    PNG
    media_image4.png
    508
    206
    media_image4.png
    Greyscale
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Chang (2009/0217789)
Chu meets all of the limitations of claim 10, as described above, except for the pivot grooves to be disposed on a rectangular surface of the semi-cylinder end of the shaft.
 	Chang teaches a ratchet control structure having wherein one end of the shaft member 20 is a semi-cylinder 21 with pawls pivot grooves 24, 24 being disposed on a rectangular surface of the semi-cylinder end. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Chu with the rectangular surface on a semi-cylinder end of the shaft as taught by Chang, to make the tool lighter and or as an alternative means of achieving the same results t.	
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Chen and Shu pivoting pawls with a center spring are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 28, 2022							Primary Examiner, Art Unit 3723